Exhibit 10 (a) (xvi)
(HEINZ LOGO) [l32433al3243301.gif]
H. J. HEINZ COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective May 1, 2004)

 



--------------------------------------------------------------------------------



 



H. J. HEINZ COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective May 1, 2004)
Table of Contents

              Page
ARTICLE 1
    1  
Definitions
    1  
Section 1.1. Account
    1  
Section 1.2. Actuarial Equivalent Value
    1  
Section 1.3. Affiliate
    1  
Section 1.4. AIP
    1  
Section 1.5. Board
    1  
Section 1.6. Code
    1  
Section 1.7. Company
    1  
Section 1.8. Compensation
    1  
Section 1.9. Continuous Service
    2  
Section 1.10. Deferred Compensation Program
    2  
Section 1.11. EBAB
    2  
Section 1.12. Employee
    2  
Section 1.13. Employer
    2  
Section 1.14. Excess Plan
    2  
Section 1.15. Final Average Compensation
    2  
Section 1.16. Interest Credit
    2  
Section 1.17. Key Employee
    3  
Section 1.18. MIP
    3  
Section 1.19. Member
    3  
Section 1.20. Office of the Chairman
    3  
Section 1.21. Pay Credit
    3  
Section 1.22. Plan
    3  
Section 1.23. Plan A
    3  
Section 1.24. Plan A Benefit
    3  
Section 1.25. Plan Year
    4  
Section 1.26. Release
    4  
Section 1.27. RSP
    4  
Section 1.28. RSP Company Account Benefit
    4  
Section 1.29. Restricted Stock Unit
    4  
Section 1.30. Separation from Service
    5  
Section 1.31. Spouse
    5  
Section 1.32. Stock Incentive Plan
    5  
ARTICLE 2
    6  
Participation and Eligibility for Benefits
    6  
Section 2.1. Participation
    6  

 



--------------------------------------------------------------------------------



 



              Page
Section 2.2. Eligibility for Benefits
    6  
Section 2.3. Death
    7  
ARTICLE 3
    8  
Benefits
    8  
Section 3.1. Amount of Benefits
    8  
Section 3.2. Payment of Benefits
    10  
Section 3.3. Benefits in Cases of Reemployment
    11  
ARTICLE 4
    12  
Administration
    12  
Section 4.1. EBAB
    12  
Section 4.2. Powers
    12  
Section 4.3. Quorum and EBAB Actions
    13  
Section 4.4. Liability Insurance and Indemnification
    13  
Section 4.5. Facility of Payment
    13  
Section 4.6. Expenses
    13  
ARTICLE 5
    14  
Amendment and Termination
    14  
Section 5.1. Right to Amend or Terminate
    14  
Section 5.2. Termination Procedures
    14  
ARTICLE 6
    15  
Miscellaneous
    15  
Section 6.1. Headings
    15  
Section 6.2. Source of Payment
    15  
Section 6.3. Authorization for Trust
    15  
Section 6.4. No Employment Rights
    15  
Section 6.5. Benefits Not Assignable
    15  
Section 6.6. Laws Applicable
    15  
Section 6.7. Number and Gender
    16  
Section 6.8. Compliance with Code Section 409A
    16  
ARTICLE 7
    17  
Claims Procedure
    17  
Section 7.1. Disposition of Claim
    17  
Section 7.2. Appeals
    17  
Section 7.3. EBAB Decision Final
    17  
EXHIBIT A
    18  
PAST SERVICE BENEFIT BASED ON SERVICE AND
    18  
FINAL AVERAGE COMPENSATION (FAC)
    18  
APPENDIX I
    19  
CEO ADDITIONAL BENEFIT
    19  
APPENDIX II
    21  
HUBINGER BENEFIT
    21  
APPENDIX III
    22  
SPECIAL ENHANCEMENTS
    22  

- ii -



--------------------------------------------------------------------------------



 



H. J. HEINZ COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective May 1, 2004)
     H. J. HEINZ COMPANY, a Pennsylvania corporation with its principal offices
at Pittsburgh, Pennsylvania, in order to compensate executive employees for
retirement benefits which cannot be paid under the Company’s qualified plans
because of statutory limitations and to aid in the recruitment and retention of
such employees, adopted this Supplemental Executive Retirement Plan effective
May 1, 1989. The Plan has been amended from time to time thereafter and is
hereby amended and restated, with all changes to be effective May 1, 2004 except
the changes in Section 2.1(a) and (b), which are effective August 1, 2003, and
certain changes having specified effective dates later than May 1, 2004. This
restatement applies to Members who terminate employment on or after the
applicable effective date. Benefits with respect to any Member who terminated
employment before the applicable effective date shall be governed by the prior
provisions of the Plan as in effect at the relevant time, except as otherwise
specifically stated elsewhere herein. Benefits accruing or vesting under the
Plan after December 31, 2004 are subject to the provisions of Code section 409A
on and after January 1, 2005. Benefits that accrued and vested before January 1,
2005 are not subject to Code section 409A unless the provisions of the Plan
relating to such amounts are materially modified after October 3, 2004.

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     Unless otherwise required by the context, capitalized terms used herein
shall have the meanings set forth in this Article 1. Any capitalized term not
specifically defined herein shall have the meaning set forth in Plan A.
     Section 1.1. Account shall mean the unfunded bookkeeping account maintained
under the Plan for each Member to record the amount of the Member’s cash balance
accrual for periods after April 30, 2004.
     Section 1.2. Actuarial Equivalent Value shall mean the “Lump Sum Value” as
defined in Plan A.
     Section 1.3. Affiliate shall mean H. J. Heinz Finance Company and any
corporation, partnership, trust, or sole proprietorship, whether domestic or
foreign, which is affiliated with the Company through direct or indirect
ownership of greater than fifty percent (50%) of the voting and equity interests
therein.
     Section 1.4. AIP shall mean the “H. J. Heinz Company Annual Incentive Plan”
and/or the “H. J. Heinz Company Senior Executive Incentive Compensation Plan,”
as such plans are amended from time to time, including a predecessor plan of
either such plan.
     Section 1.5. Board shall mean the Board of Directors of the Company.
     Section 1.6. Code shall mean the Internal Revenue Code of 1986, as amended
from time to time.
     Section 1.7. Company shall mean H. J. Heinz Company, a Pennsylvania
corporation, or any successor thereto.
     Section 1.8. Compensation shall mean “Eligible Earnings” as defined in the
RSP modified as follows:
     (a) Compensation shall include amounts excluded from “Eligible Earnings”
under the terms of the RSP implementing the limitation of Code section
401(a)(17).

 



--------------------------------------------------------------------------------



 



     (b) Amounts excluded from “Eligible Earnings” under the terms of the RSP by
reason of an Employee election to defer such amounts under a Deferred
Compensation Program shall be included as Compensation for the period in which
such amounts would have been received but for the deferral, but shall not be
included when actually paid to the Member.
     (c) Compensation shall include the fair market value, as determined
pursuant to the Stock Incentive Plan as of the date of the award, of one share
of common stock for each Restricted Stock Unit granted under the Stock Incentive
Plan in lieu of a current bonus award.
     Section 1.9. Continuous Service shall mean “Service” as calculated under
the rules of Plan A, rounded to the nearest whole year.
     Section 1.10. Deferred Compensation Program shall mean any compensation
deferred at any time or from time to time under an elective deferred
compensation plan or program maintained by the Company for Employees of the
Company and its Affiliates.
     Section 1.11. EBAB shall mean the “Employee Benefits Administration Board”
as described in Plan A.
     Section 1.12. Employee shall mean any person who is employed by an
Employer.
     Section 1.13. Employer shall mean the Company and its Affiliates.
     Section 1.14. Excess Plan shall mean the H. J. Heinz Company Employees
Retirement and Savings Excess Plan, as amended from time to time.
     Section 1.15. Final Average Compensation shall mean the average annual
Compensation of a Member during the five highest compensated years of the
Member’s last 10 years of Continuous Service.
     Section 1.16. Interest Credit shall mean the monthly credit that is made to
the Account of each Member as of the end of each month representing notional
investment earnings.

- 2 -



--------------------------------------------------------------------------------



 



     Section 1.17. Key Employee shall mean, for each 12-month period beginning
on May 1, a person who met the requirements of Code section 416(i)(1)(A)(i),
(ii), or (iii) (applied in accordance with the regulations thereunder and
disregarding Code section 416(i)(5)) as of the applicable identification date
for such 12-month period, which shall be the first day of the calendar year in
which such 12-month period begins. For purposes of this determination a person
is a key employee on the applicable identification date if he or she is a key
employee under the requirements of Code section 416(i)(1)(A)(i), (ii), or (iii),
applied as indicated above, at any time during the 12 month period ending on the
applicable identification date. In other words, the identification of key
employees is determined for the 12 month period ending on each January 1st, and
such identified Key Employees are Key Employees for purposes of this Plan
effective for the 12 month period beginning on the immediately following May 1st
of that same calendar year in which the applicable identification date occurred.
     Section 1.18. MIP shall mean the “H. J. Heinz Company Management Incentive
Plan” as in effect for periods before May 1, 1994.
     Section 1.19. Member shall mean any Employee meeting the eligibility
requirements of Article 2.
     Section 1.20. Office of the Chairman shall mean the corporate management
group (previously referred to as the Management Committee) so designated by the
Board of Directors.
     Section 1.21. Pay Credit shall mean the monthly credit to a Member’s
Account based on a percentage of the Member’s monthly Compensation.
     Section 1.22. Plan shall mean the “H. J. Heinz Company Supplemental
Executive Retirement Plan” as set forth herein and as from time to time amended.
     Section 1.23. Plan A shall mean the “Employees’ Retirement System of H. J.
Heinz Company (Plan “A”) for Salaried Employees”, as amended from time to time.
     Section 1.24. Plan A Benefit shall mean the Actuarial Equivalent Value of
the benefit provided under Plan A determined as of the date of the Member’s
Separation from Service.

- 3 -



--------------------------------------------------------------------------------



 



     Section 1.25. Plan Year shall mean a calendar year.
     Section 1.26. Release shall mean a signed general release of all claims
against the Employer arising prior to execution thereof which is designed to
ensure that both the Employee and the Employer have their rights and obligations
established with certainty and finality, including a release of age
discrimination claims under the federal Age Discrimination in Employment Act in
compliance with the Older Workers Benefit Protection Act.
     Section 1.27. RSP shall mean the H. J. Heinz Company Employees Retirement
and Savings Plan, as amended from time to time.
     Section 1.28. RSP Company Account Benefit shall mean, as of any specified
date, the sum of (a) and (b) below:
     (a) the contributions pursuant to Section 4.01 of the RSP allocated to the
Member’s “Company Contribution Account” under the RSP increased from the date of
such allocation to such specified date by interest compounded monthly at the
rate specified below:
          (i) for each month beginning before June 1, 1996, the applicable rate
for the first day of such month determined by reference to the active Buck
Forward Interest Rate Index;
          (ii) for each month beginning on or after June 1, 1996 and before
May 1, 2004, the applicable rate for the first day of such month determined by
reference to the active Buck Forward Interest Rate Index increased by one
percentage point; and
          (iii) for each month beginning on or after May 1, 2004, a rate equal
to the yield on the Moody’s Aa Long Term Corporate Bond Index determined as of
the last day of the last preceding month.
     (b) the amounts credited as of such specified date to the Member’s account
under the Excess Plan pursuant to Sections 4.02, 4.03, and 4.04 thereof.
     Section 1.29. Restricted Stock Unit shall have the meaning set forth in the
Stock Incentive Plan.

- 4 -



--------------------------------------------------------------------------------



 



     Section 1.30. Separation from Service of a Member shall mean the death of
the Member or the retirement or other termination of employment of the Member
such that he ceases to be an Employee of any Employer, provided that no change
in a Member’s employment status shall be considered a Separation from Service
unless it would be treated as such pursuant to regulations under Code section
409A. For purposes of determining whether or not a termination of employment has
occurred if an employee is expected to work less than 50% of the time that
he/she worked in the preceding 36 month period a termination of employment is
presumed to have occurred, and if an employee is expected to work greater than
or equal to 50% of the time that he/she worked in the preceding 36 month period
a termination of employment is presumed not to have occurred.
     Section 1.31. Spouse shall mean a person to whom the Member was legally
married on the date of the Member’s death.
     Section 1.32. Stock Incentive Plan shall mean the “H. J. Heinz Company
Fiscal Year 2003 Stock Incentive Plan” as amended from time to time, or any
successor plan that provides for Restricted Stock Units.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE 2
Participation and Eligibility for Benefits
     Section 2.1. Participation. An Employee shall be covered as a Member under
the Plan on or after August 1, 2003 if such Employee:
     (a) was covered under the Plan on July 31, 2003, or
     (b) is on a United States payroll and holds a position that comes within
one of the AIP bonus categories A, B, C, D, and E; or
     (c) is an Employee specifically designated for coverage under the Plan by
the Office of the Chairman; or
     (d) is otherwise designated as eligible by resolution of the Board.
     Section 2.2. Eligibility for Benefits.
     (a) A Member with five or more years of Continuous Service who ceases to be
employed by the Employer on or after his 55th birthday shall be entitled to the
benefits under the Plan described in Section 3.1. A Member who ceases to be
employed by the Employer before his 55th birthday or before he has five or more
years of Continuous Service shall not be entitled to any benefit under this
Plan.
     (b) Anything herein to the contrary notwithstanding:
          (i) a person who was employed on June 27, 1991 by The Hubinger
Company, a Delaware corporation, and who as of May 1, 2004 has remained
continuously employed by The Hubinger Company or by a successor to the business
of The Hubinger Company, shall be entitled, upon termination of such employment
after attaining age 55, to the lump sum benefit described in Appendix II, in
lieu of any other benefit under this Plan.
          (ii) A Member (other than a Member described in (iii) below) who was
terminated from employment involuntarily after having attained age 50 but before
attaining age 55 as a result of Project Dance initiatives, Logistics and
Warehouse outsourcing, or the Fiscal Year 2006 restructuring initiatives, who
was ineligible to receive the enhancements described in paragraph 7.10,

- 6 -



--------------------------------------------------------------------------------



 



7.11, or 7.12 of Plan A solely because such Member met the eligibility
requirements of Section 2.1 of this Plan, but who satisfied all of the other
requirements of paragraph 7.10(a), 7.11(a), or 7.12(a) of Plan A, shall be
entitled to a benefit pursuant to Section 3.1(e).
          (iii) A person who is employed by an organization at the time that it
ceases to be an Affiliate by reason of a sale, spin-off, reorganization or
restructuring, or similar transaction in which such organization assumes
responsibility for benefits for such person comparable to those provided under
this Plan, shall cease to be a Member of this Plan on the effective date of such
transaction. Moreover, such transaction shall not be deemed to result in a
Separation from Service for purposes of this Plan and such person shall not be
entitled to any benefits under this Plan with respect to employment before or
after the effective date of such transaction.
     Section 2.3. Death. If a Member dies while actively employed by the
Employer (or after Separation from Service and before payment has been made
pursuant to Section 3.2) and after meeting the age and service requirements for
a retirement benefit under Section 2.2 and the Member is survived by a Spouse, a
benefit shall be payable to the Member’s surviving Spouse as provided in
Section 3.1(b). No benefits shall be payable under the Plan in any other case of
death.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE 3
Benefits
     Section 3.1. Amount of Benefits. Unless otherwise provided in an Appendix
to this Plan, the amount of benefits payable under the Plan shall be as follows:
     (a) The benefit payable hereunder upon Separation from Service under
conditions resulting in benefit eligibility under Section 2.2 shall be
determined as follows:
          (i) Benefits for periods of participation after April 30, 2004 shall
accrue according to a cash balance formula based on a monthly Pay Credit to the
Member’s Account equal to a specified percentage of the Member’s monthly
Compensation, with the balance credited to the Account being increased each
month by an Interest Credit. The benefit at retirement with respect to periods
after April 30, 2004 shall be equal to the amount credited to the Member’s
Account at the time of Separation from Service with the Employers.
               (A) The Pay Credit to each Member’s Account for each month shall
be made on the last day of each month. The amount of each Pay Credit shall be
determined as a percentage of the Member’s monthly Compensation, the applicable
percentage being based on the Member’s AIP bonus category, as set forth in the
following table:

          AIP Bonus Category   Percentage of Monthly Compensation
A, B, and C
    8 %
D and E
    7 %
F and G
    6 %

If any Member is not currently assigned to a bonus category under AIP, the
applicable percentage for such Member shall be 6%. The first Pay Credit for the
Account of a person who was a Member of the Plan on May 1, 2004 shall be made as
of May 31.
               (B) The Interest Credit to each Member’s Account shall be 5%,
compounded monthly, subject to periodic review. The first Interest

- 8 -



--------------------------------------------------------------------------------



 



Credit shall be made as of the end of the first month commencing after a Pay
Credit has been made to the Member’s Account.
          (ii) For a person who was a Member as of April 30, 2004, the benefit
accruing after April 30, 2004 according to (i) above shall be increased by the
amount of the Member’s benefit attributable to periods before May 1, 2004, which
shall be equal to (A) below reduced (but not below zero) by the offsets
specified in (B) below:
               (A) The multiple of the Member’s Final Average Compensation
(“FAC”) at the date of Separation from Service with the Employers and the
Member’s Continuous Service during periods before May 1, 2004 determined
according to the table attached hereto and made a part hereof as Exhibit A.
               (B) The applicable offsets are:
                    (I) the Plan A Benefit;
                    (II) the RSP Company Account Benefit; and
                    (III) the Actuarial Equivalent Value of the Employer-funded
portion of any benefit payable as an annuity or from any lump sum payment in
lieu of an annuity from any retirement plan of the Employer, domestic or
foreign.
     (b) In the case of death of a Member while actively employed (or after
Separation from Service and before payment has been made pursuant to
Section 3.2) who would have been entitled upon Separation from Service on the
date of his death to a benefit described in subsection (a) above, the deceased
Member’s surviving Spouse shall receive a lump sum payment equal to the lump sum
retirement benefit to which the Member would have been entitled if the Member
had retired on the date of death.
     (c) In addition to the benefits determined under Section 3.1, the Chief
Executive Officer of the Company as of May 6, 2002 shall be entitled to the
Special Enhancement described in Appendix I.
     (d) Notwithstanding the foregoing, the benefit payable under this Plan to a
Member who was terminated from employment involuntarily after having

- 9 -



--------------------------------------------------------------------------------



 



attained age 55, as a result of Project Dance initiatives, Logistics and
Warehouse outsourcing, or the Fiscal Year 2006 restructuring initiatives, and
who was ineligible to receive the enhancements described in paragraph 7.10,
7.11, or 7.12 of Plan A solely because such Member met the eligibility
requirements of Section 2.1 of this Plan, but who satisfied all of the other
requirements of paragraph 7.10(a), 7.11(a), or 7.12(a) of Plan A, shall be
entitled to the supplement described in Section A of Appendix III, in addition
to any other benefits payable under
Section 3.1(a).
     (e) In the case of a Member described in Section 2.2(b)(ii), the benefit
payable hereunder upon Separation from Service shall be determined under
Section B of Appendix III.
     Section 3.2. Payment of Benefits. The Plan benefit payable to a Member or
surviving Spouse shall be paid from the general assets of the Employer. Payment
shall be made in a single cash lump following Separation from Service, as
specified below:
     (a) Subject to the provisions of Section 6.8, and subparagraph (b) below,
payment shall be made within the 90 day period following a Member’s Separation
from Service (provided, however, that if this 90 day period overlaps two taxable
years of the Member the Member does not have the right to designate the taxable
year of the payment), provided that if calculation of the amount of the payment
is not administratively practicable due to events beyond the control of the
Member or his estate, payment may be delayed until a date within the first
calendar year in which payment is administratively practicable.
     (b) Notwithstanding (a) above, effective January 1, 2005, in the case of a
Key Employee, payment shall not be made before the earlier of: (i) the date that
is 6 months after the date of Separation from Service, or (ii) the date of the
Key Employee’s death. Payments that are delayed as a result of this requirement
shall be increased by interest from the date that is one month after the date of
Separation from Service to the date of payment at the applicable rate then in
effect under Section 3.1(a)(i)(B).
Anything in the Plan to the contrary notwithstanding, no distribution shall be
made that would cause the Plan, or any other plan or arrangement maintained by
the Employers, to incur any of the failures described by Code section
409A(a)(1).

- 10 -



--------------------------------------------------------------------------------



 



     Section 3.3. Benefits in Cases of Reemployment. A Member who was reemployed
after having received a lump sum payment of his accrued benefit under the Plan
shall accrue benefits under the Plan as a new Member. In the case of a Member
who terminated employment at a time when he had no vested right to the benefit
accrued under the Plan and who is subsequently reemployed, the Plan benefit
attributable to the prior period of employment shall be zero unless the Office
of the Chairman determines under the circumstances that some or all of such
accrued benefit shall be reinstated.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE 4
Administration
     Section 4.1. EBAB The general administration and responsibility for
carrying out the provisions of the Plan shall be placed with EBAB. Membership in
EBAB shall not disqualify an Employee from participation in the Plan. EBAB shall
have complete control of the administration of the Plan with all powers to
enable it to carry out its duties in that respect, subject to any limitations
and conditions specified in or imposed by the Plan.
     Section 4.2. Powers. In addition to any implied powers needed to carry out
the provisions of the Plan, EBAB shall have the following specific powers,
subject to the provisions of Section 6.8:
     (a) To make and enforce such rules and regulations and procedures as it
shall deem necessary or proper for the efficient administration of the Plan and
to design written forms or other documents to implement such rules, regulations
and procedures.
     (b) To interpret the Plan and to decide any and all matters arising
hereunder, including the right to remedy possible ambiguities, inconsistencies
or omissions.
     (c) To determine the amount of benefits that shall be payable to a Member
or Spouse in accordance with the provisions of the Plan.
     (d) To arrange for withholding and remittance of such withholding taxes as
are required under the Code.
     (e) To authorize one or more of its number or any agent to execute or
deliver any instrument or make any payment on its behalf; to retain counsel,
employ agents and provide for such clerical, accounting and consulting services
as it may require in carrying out the provisions of the Plan; and to allocate
among or delegate to other persons all or such portion of its duties hereunder
as EBAB in its sole discretion shall decide.
     (f) To determine benefit eligibility under the Plan, to interpret Plan
provisions, and to take any action necessary to execute the provisions of the
Plan.

- 12 -



--------------------------------------------------------------------------------



 



All such authority shall be exercised in a manner consistent with the provisions
of the Plan. All interpretations, determinations, and decisions of EBAB in
respect of any matter hereunder shall be final, conclusive, and binding upon the
Employees, Members, and Spouses and all other persons claiming an interest under
the Plan.
     Section 4.3. Quorum and EBAB Actions. A majority of the members of EBAB
shall have the power to act with or without a meeting and the concurrence of any
member may be by letter, wire, cablegram, telephone, facsimile, or other
telephonic or electronic transmission.
     Section 4.4. Liability Insurance and Indemnification. The Company shall
obtain insurance or indemnify the members of EBAB for any and all liability,
whether joint or several, for their acts and conduct, or the acts or conduct of
their agents, in their official capacity, to the fullest extent permitted or
authorized by current or future legislation or by current or future judicial or
administrative decision.
     Section 4.5. Facility of Payment. Whenever, in EBAB’s opinion, a person
entitled to receive any payment of a benefit hereunder is under legal disability
or is incapacitated in any way so as to be unable to manage his financial
affairs, EBAB may direct the Employer to make payments to such person or to his
legal representative or to a relative or friend of such person for his benefit
or to apply the payment for the benefit of such person in such manner as EBAB
considers advisable.
     Section 4.6. Expenses. The Company shall pay all expenses of administering
the Plan.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE 5
Amendment and Termination
     Section 5.1. Right to Amend or Terminate. While the Company intends to
maintain the Plan for as long as necessary, the Board of Directors reserves the
right to terminate, modify, alter, or amend this Plan from time to time to any
extent that it may deem advisable, and subject to the provisions of Section 6.8.
Amendment and termination authority shall be exercisable on behalf of the
Company as follows:
     (a) Termination of the Plan or complete discontinuance of benefit accruals
under the Plan shall require action by the Board of Directors.
     (b) An amendment changing the level of benefit accruals under the Plan
shall require action by the Management Development and Compensation Committee of
the Board of Directors.
     (c) Any other amendment may be made by the Office of the Chairman or its
predecessor.
     Section 5.2. Termination Procedures. In the event of termination or partial
termination of the Plan, the benefits of affected Members, as determined on the
basis of the authorizing Board resolution, shall be paid as specified in such
resolution or, if no payment direction is specified, as directed by EBAB, or in
the absence of such direction, as prescribed in Article 3. In making any payment
of benefits after termination of the Plan, any and all determinations by EBAB as
to timing and amount shall be final and conclusive. Notwithstanding the
foregoing, benefits shall not be paid other than as prescribed in Section 3.2
unless the termination of the Plan and the terms of payment of benefits are in
accordance with acceleration circumstances permitted by regulations pursuant to
Code section 409A in case of a corporate dissolution taxed under Code section
331, a change in control event described in such regulations, the complete
termination of all aggregated arrangements, or such other circumstances as may
be permitted by generally applicable guidance pursuant to Code section 409A.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE 6
Miscellaneous
     Section 6.1. Headings — The headings are for reference only. In the event
of a conflict between a heading and the content of a Section, the content of the
Section shall control.
     Section 6.2. Source of Payment — The sole source of payments to a Member or
Spouse under the Plan shall be the general assets of the Employer. The rights
and interests of a Member or Spouse under the Plan shall be solely the rights of
a general creditor of the Employer. Except as provided in Section 6.3, no assets
shall be set aside in trust for any Member or Spouse.
     Section 6.3. Authorization for Trust. Notwithstanding Section 6.2, the
Company may, but shall not be required to, establish one or more trusts for the
purpose of providing for the payment of Plan benefits. Such trust or trusts may
be irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. To the extent any benefits under the Plan are actually
paid from any such trust, the Employer shall have no further obligation with
respect thereto, but to the extent not so paid, such amounts shall remain the
obligation of, and shall be paid by, the Employer.
     Section 6.4. No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Employer and any Employee or
as a right of any Employee to be continued in employment or as a limitation on
the right of any Employer to discharge any of its Employees with or without
cause.
     Section 6.5. Benefits Not Assignable. No right or interest of any Member or
Spouse in the Plan shall be assignable or transferable, or subject to any lien,
in whole or in part, either directly or by operation of law, or otherwise,
including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy, or in any other manner, and no right or interest
of any Member or Spouse in the Plan shall be liable for, or be subject to, any
obligation or liability of such Member or Spouse.
     Section 6.6. Laws Applicable. The Plan shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania, to the extent
not inconsistent with any applicable provision of ERISA, provided that it is
intended that the Plan shall be construed so as not to incur any of the

- 15 -



--------------------------------------------------------------------------------



 



failures described by Code section 409A(a)(1) with respect to this Plan or any
other plan or arrangement maintained by the Employers.
     Section 6.7. Number and Gender. Masculine pronouns used herein shall refer
to men or women or both and nouns when stated in the singular shall include the
plural and when stated in the plural shall include the singular whenever
appropriate.
     Section 6.8. Compliance with Code Section 409A. It is intended that amounts
deferred under this Plan will not be taxable under Code section 409A. This Plan
shall be interpreted and administered, to the extent possible, in a manner that
does not result in a “plan failure” (within the meaning of Code section
409A(a)(1)) of this Plan or any other plan or arrangement maintained by the
Employers. The Plan is designed to comply with Code section 409A (without
incurring penalties). In the event of an inconsistency between the terms of the
Plan and Code section 409A, the terms of Code section 409A shall control.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE 7
Claims Procedure
     Section 7.1. Disposition of Claim. EBAB shall furnish written notice of
disposition of a claim to the claimant within 30 days after the claimant has
filed application therefor. In the event EBAB denies such claim, it shall
specifically set forth in writing the reasons for the denial, cite the pertinent
provisions of the Plan, and, where appropriate, provide an explanation as to how
the claimant can perfect such claim.
     Section 7.2. Appeals. Any Member or Spouse who has been denied a benefit
shall be entitled, upon request to the Secretary of EBAB, to appeal the denial
of his claim. The claimant must provide a written statement of his position to
the Secretary of EBAB not later than 60 days after receipt of the notification
of denial of claim as set forth in paragraph 13.02 of the RSP. EBAB shall,
within 60 days after receipt of such notice, communicate to the claimant its
decision in writing.
     Section 7.3. EBAB Decision Final. EBAB’s determination of benefits due
under the Plan shall be accorded deference and its decision shall be final and
binding upon all parties.

- 17 -



--------------------------------------------------------------------------------



 



EXHIBIT A
PAST SERVICE BENEFIT BASED ON SERVICE AND
FINAL AVERAGE COMPENSATION (FAC)

          Continuous Service     before May 1, 2004   Multiple of FAC
less than 6 years
    1.0  
6
    1.2  
7
    1.4  
8
    1.6  
9
    1.8  
10
    2.0  
11
    2.2  
12
    2.4  
13
    2.6  
14
    2.8  
15
    3.0  
16
    3.1  
17
    3.2  
18
    3.3  
19
    3.4  
20
    3.5  
21
    3.6  
22
    3.7  
23
    3.8  
24
    3.9  
25
    4.0  
26
    4.1  
27
    4.2  
28
    4.3  
29
    4.4  
30
    4.5  
31
    4.6  
32
    4.7  
33
    4.8  
34
    4.9  
35
    5.0 maximum

- 18 -



--------------------------------------------------------------------------------



 



APPENDIX I
CEO ADDITIONAL BENEFIT
In addition to the benefits otherwise payable as determined pursuant to
Section 3.1, the Chief Executive Officer of the Company as of May 6, 2002 shall
be entitled to additional benefits under this Plan determined according to this
Appendix I.

A.   The amount of the additional benefit, expressed as an annual straight life
annuity of equivalent value, shall be determined from the following table based
on Continuous Service after May 6, 2002 and Final Average Compensation (FAC),
subject to the limit set forth in B. below and the conditions set forth in C.
below:

          Continuous Service after        May 6, 2002 to the       Nearest Whole
Year   Percentage of FAC
less than 1 year
    0  
1 year
    3.85 %
2 years
    7.70 %
3 years
    11.55 %
4 years
    15.40 %
5 years
    19.25 %
6 years
    23.10 %
7 or more years
    26.95 %

B.   The amount of the additional benefit shall be limited to an amount that
produces an annual straight life annuity of equivalent value that does not
exceed 60% of Final Average Compensation, reduced by the sum of the following
annual benefits determined on the basis of a straight life annuity commencing
upon retirement at age 60: (i) an annual straight life annuity of equivalent
value to the benefit provided under this Plan without regard to this Appendix I;
(ii) an annual straight life annuity of equivalent value to the Plan A Benefit;
(iii) an annual straight life annuity of equivalent value to the RSP Company
Account Benefit; and (iv) the annual straight life annuity payable from any
other retirement plan of the Employer, domestic or foreign (or, if any such plan
does not provide for such an annuity, an annual straight life annuity of
equivalent value to the

- 19 -



--------------------------------------------------------------------------------



 



    lump sum benefit provided under such plan). Calculations of equivalent value
shall be made using the factors and assumptions that are determined in
accordance with Plan A.

C.   No amount shall be payable pursuant to this Appendix I if there is an
interruption of Continuous Service before May 6, 2007. Notwithstanding the
preceding sentence, if Continuous Service is involuntarily terminated other than
for cause (as such term is defined in the Stock Incentive Plan), benefits under
this Appendix I shall be payable on the basis of the table in A. above, based on
Continuous Service to the date of termination, subject to the limit set forth in
B. above.

D. The annuity amount determined under A. above, after applying the limitations
and conditions set forth in B. and C. above, shall be payable as a single sum of
Actuarial Equivalent Value, pursuant to the provisions of Section 3.2.

- 20 -



--------------------------------------------------------------------------------



 



APPENDIX II
HUBINGER BENEFIT
Notwithstanding any other provision of this Plan, a person described in
Section 2.2(b)(i) of this Plan shall be entitled, upon termination of such
employment after attaining age 55, to the lump sum benefit described in this
Appendix II, payable pursuant to the provisions of Section 3.2, which shall be
in lieu of any other benefit under this Plan.

A.   As of May 1, 2004, the only person entitled to a benefit upon Separation
from Service with a successor to the business of The Hubinger Company is Ivan
Hasselbush.   B.   The amount of the lump sum benefit payable to Ivan Hasselbush
upon termination of his employment with a successor to the business of The
Hubinger Company is as follows:

          Age at Termination   Lump Sum Benefit
60
  $ 106,938.40  
61
  $ 102,385.62  
62
  $ 98,239.92  
63
  $ 94,492.78  
64
  $ 91,155.73  
65 or older
  $ 88,197.47  

- 21 -



--------------------------------------------------------------------------------



 



APPENDIX III
SPECIAL ENHANCEMENTS
The benefits payable with respect to a Member pursuant to Section 3.1(d) of the
Plan shall be as follows:

A.   For an eligible Employee who had attained age 55 as of the date of
Separation from Service, the amount of the benefit payable under the Plan shall
be increased by a supplement equal to the excess of the amount described in
(1) below over the amount described in (2) below. This supplement shall be in
addition to the benefits otherwise payable from the Plan and the benefits
payable from Plan A.

  (1)   the lesser of (a) and (b) below:

  (a)   150% of the greater of:

  (i)   the Single Sum Amount (as defined in Plan A) as of the date of
Separation from Service;     (ii)   the Lump Sum Value (as defined in Plan A
determined by applying the Lump Sum Factors applicable for annuity starting
dates during the year in which Separation from Service occurred) of the Accrued
Benefit (as defined in Plan A), multiplied by the Early Commencement Factor (as
defined in Plan A) determined as of the effective date of Separation from
Service;

  (b)   120% of the greater of:

  (i)   the Single Sum Amount (as defined in Plan A) determined as of the
effective date of Separation from Service;     (ii)   the Lump Sum Value (as
defined in Plan A determined by applying the Lump Sum Factors applicable for
annuity starting dates during the year in which Separation from Service
occurred) of the

- 22 -



--------------------------------------------------------------------------------



 



      Accrued Benefit (as defined in Plan A), without applying the Early
Commencement Factor (as defined in Plan A) determined as of the effective date
of Separation from Service.

  (2)   the Lump Sum Value (as defined in Plan A) of the Accrued Benefit (as
defined in Plan A) under Plan A determined as of the effective date of
Separation from Service.

B.   For an eligible Employee who had not attained age 55 as of the date of
Separation from Service, the amount of the benefit payable under the Plan shall
be equal to the benefit the Employee would have been entitled to receive under
Section 3.1 of the Plan had the Employee met the age requirements of
Section 2.2(a) of the Plan.

- 23 -